This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                2018 UT 52


                                    IN THE
      SUPREME COURT OF THE STATE OF UTAH

               ZACHARY BRYNER, NENITA R. EZAR,
          MICHELLE GALLAGHER, and CHRISTOPHER FURR,
                         Appellants,
                                       v.
       CARDON OUTREACH, LLC, IHC HEALTH SERVICES, INC.,
        ST. MARK’S HOSPITAL, UNIVERSITY OF UTAH HEALTH
                    CARE, and STATE OF UTAH,
                            Appellees.

                             No. 20160818
                       Filed September 24, 2018


                            On Direct Appeal

                    Third District, Salt Lake
                The Honorable Barry G. Lawrence
                        No. 150903753

                                 Attorneys:
  Robert B. Sykes, Alyson Carter McAllister, Daniel Oswald, Salt
                     Lake City, for appellants
     Gregory John Wilder, Provo, for appellant Nenita R. Ezar
 Sean D. Reyes, Att’y Gen., Peggy Stone, Asst. Sol. Gen., Salt Lake
City, for appellees University of Utah Health Care and State of Utah
Derek J. Williams, P. Matthew Cox, Nathaniel J. Mitchell, Salt Lake
             City, for appellee Cardon Outreach, LLC
 Alan C. Bradshaw, Steven C. Bednar, Salt Lake City, for appellee
                   IHC Health Services, Inc.
    Andrew G. Deiss, Billie Jean Siddoway, Salt Lake City, Sean
     Gallagher, Denver, CO, for appellee St. Mark’s Hospital
                  BRYNER v. CARDON OUTREACH, LLC
                         Opinion of the Court

      JUSTICE HIMONAS authored the opinion of the Court, in which
          CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
              JUSTICE PEARCE, and JUSTICE PETERSEN joined.

   JUSTICE HIMONAS, opinion of the Court:
                          INTRODUCTION
   ¶1 The question before us is not a particularly thorny one:
what is the correct interpretation of Utah’s Hospital Lien Statute?
See UTAH CODE § 38-7-1. Recognizing that this question is purely
one of law, the parties sensibly agreed to stay discovery and filed
cross-motions for summary judgment at the outset of the case.
    ¶2 The plaintiffs 1 argued that the Hospital Lien Statute
“requires a hospital to pay its proportional share of an injured
person’s attorney fees and costs when a hospital lien is paid due to
the efforts of the injured person or his or her attorney.” The
defendants 2 countered that the statute contains no such language,
and that the statute operates instead “to establish a priority system
as to entitlement to settlement funds to allow hospitals to get paid.”
    ¶3 The district court concluded that the hospitals’
interpretation was correct, as it was “the only reasonable
[interpretation] that ma[de] sense given the context of the statute
read as a whole.” More specifically, the district court granted
summary judgment to the hospitals, finding that “even giving [the]
[patients] the benefit of the doubt concerning . . . [their] tortured
(albeit possible) interpretation of Subsection (1)(a), . . . [o]nly [the
hospitals’] interpretation reconciles the [Hospital Lien] [S]tatute as a
____________________________________________________________
  1  The named plaintiffs in this proposed class action are all
persons who were involved in car accidents, received medical care
at one or more of the healthcare institutions named in this suit, and
filed personal injury claims against the third parties at fault for the
accidents. We refer to the plaintiffs as the patients throughout the
remainder of this opinion.
     We refer to the defendants as the hospitals. We recognize,
      2

however, that the Cardon defendants are not healthcare providers.
We further recognize that although the patients named
MountainStar Healthcare as a defendant in this appeal, the district
court dismissed it as a party for lack of jurisdiction, and that
dismissal has not been challenged in this appeal.



                                   2
                          Cite as: 2018 UT 52
                         Opinion of the Court

whole.” The patients appealed. We are in full agreement with the
district court’s conclusions and therefore affirm the grant of
summary judgment.
                           BACKGROUND
    ¶4 Because the parties have stipulated that the focal issue in
this case is the interpretation of the Hospital Lien Statute, the facts
in this matter are not at issue. This proposed class action involves
persons injured in car accidents who filed personal injury claims
against the third parties at fault. All had hospital liens placed on
any potential recovery from those claims, and all reached settlement
agreements, paying their attorney fees by way of a contingent fee
on the recovery. In each case, the patient used the settlement
proceeds to pay attorney fees and associated costs and then the
entirety of the asserted hospital lien, retaining the remaining
balance, if any.
    ¶5 The patients contend that the hospitals failed to pay their
“fair share” of the attorney fees (including court costs and other
necessary expenses) the patients incurred in generating the
settlement proceeds. And they further contend that, under the
Hospital Lien Statute, the hospitals should be required to reimburse
them for the proportion of those attorney fees that the hospitals
should have been required to pay in order to equitably share the
costs of obtaining the settlement proceeds. 3 The district court
disagreed with the patients’ interpretation of the statute and
granted summary judgment to the hospitals. We agree with the
district court that the reading of the plain language of the statute as
a whole yields the hospitals’ interpretation and find that the
language is not ambiguous. But even if the language were
ambiguous, the substantive terms canon would negate the patients’

____________________________________________________________
   3  The patients also contend that the statute is unconstitutional
because the supreme court has the exclusive authority to regulate
attorney fees. However, “[b]y waiting until the reply brief to raise
the constitutional question, [the patients] failed to carry [their]
burden of identifying grounds for challenging the decision before
us on review.” State v. Garcia, 2018 UT 3, ¶ 24, 416 P.3d 1118.
Waiting until the reply brief to bring an argument also “deprive[s]
the [other party] of the opportunity to address this question in its
briefing on appeal.” Id. “That [is] fatal to [their] attempt to raise this
issue for our consideration.” Id.


                                    3
                 BRYNER v. CARDON OUTREACH, LLC
                        Opinion of the Court

interpretation. We also conclude that the common fund doctrine
offers the patients no relief.
   ¶6 We have jurisdiction under Utah Code section 78A-3-
102(3)(j).
                     STANDARD OF REVIEW
    ¶7 “A district court’s interpretation of a statute is a question of
law, which we . . . review for correctness.” Harvey v. Cedar Hills City,
2010 UT 12, ¶ 10, 227 P.3d 256. “We review a district court’s grant of
summary judgment for correctness. We affirm a grant of summary
judgment when the record shows ‘there is no genuine issue as to
any material fact and that the moving party is entitled to a
judgment as a matter of law.’” Id. (footnote omitted) (quoting UTAH
R. CIV. P. 56(c)).
                             ANALYSIS
     ¶8 The Hospital Lien Statute authorizes hospitals that treat
persons injured in accidents to file liens on the personal injury
claims arising out of those accidents. See UTAH CODE § 38-7-1. The
parties disagree about the effect of the Hospital Lien Statute in
allocating the attorney fees and costs of the personal injury
litigation. In particular, the parties disagree about the meaning of
subsections 1(a) and 1(b) of the statute. These subsections state
       (1) (a) Except as provided in Subsection (3), a hospital
               located within the state that furnishes
               emergency, medical, or other service to a
               patient injured by reason of an accident is
               entitled to assert a lien upon that portion of the
               judgment, settlement, or compromise going or
               belonging to the patient, or, in the case of
               death, to the patient’s heirs or personal
               representatives, less the amount paid by the
               patient, or on behalf of the patient by heirs or
               personal representatives, for attorney fees,
               court costs, and other necessary expenses
               incidental to obtaining the judgment,
               settlement, or compromise.
          (b) No reduction of the asserted lien amount is
              allowed other than the amount paid by the
              patient, or the patient’s heirs, or personal
              representatives for attorney fees, court costs,
              and other necessary expenses incidental to


                                   4
                          Cite as: 2018 UT 52
                         Opinion of the Court

               litigation, unless otherwise agreed to in writing
               by the lien claimant.
Id. § 38-7-1(1).
                   I. STATUTORY INTERPRETATION
    ¶9 “Our goal when confronted with questions of statutory
interpretation is to evince the true intent and purpose of the
Legislature. It is axiomatic that the best evidence of legislative
intent is the plain language of the statute itself.” Anderson v. Bell,
2010 UT 47, ¶ 9, 234 P.3d 1147 (citations omitted) (internal
quotation marks omitted), superseded on other grounds by statute
UTAH CODE § 20A-9-502. The first step of statutory interpretation is
to look to the plain language, and “[w]here statutory language is
plain and unambiguous, this Court will not look beyond the same
to divine legislative intent. Rather, we are guided by the rule that a
statute should generally be construed according to its plain
language” Garrard v. Gateway Fin. Servs., Inc., 2009 UT 22, ¶ 11, 207
P.3d 1227 (citation omitted).
    ¶10 Additionally, “we read the plain language of the statute as
a whole, and interpret its provisions in harmony with other statutes
in the same chapter and related chapters.” State v. Barrett, 2005 UT
88, ¶ 29, 127 P.3d 682 (citation omitted) (internal quotation marks
omitted). If, after conducting this plain language review we are left
with competing reasonable interpretations, there is statutory
ambiguity. Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 15,
267 P.3d 863 (Noting that statutory language is ambiguous if “its
terms remain susceptible to two or more reasonable interpretations
after we have conducted a plain language analysis”). However, “a
statute susceptible to competing interpretations may nevertheless
be unambiguous if the text of the act as a whole, in light of related
statutory provisions, makes all but one of those meanings
implausible.” Utah Pub. Emps. Ass’n v. State, 2006 UT 9, ¶ 60, 131
P.3d 208 (Parrish, J., concurring).
    ¶11 In this statute, there is no ambiguity. The district court
correctly decided that although each party offers a different possible
interpretation of the Hospital Lien Statute, only one interpretation
is plausible given the text of the act as a whole. Only the hospitals’
interpretation makes sense on its face under the ordinary meaning
of the words as used in the statute and harmonizes the language in
subsections 1(a) and 1(b) of the statute. Thus, finding no ambiguity,
we determine the statute’s meaning by its plain language.



                                   5
                 BRYNER v. CARDON OUTREACH, LLC
                        Opinion of the Court

            A. The Whole-Text Canon and the Grammatical
                     Structure of Subsection (1)
    ¶12 “[T]he whole-text canon . . . calls on the judicial interpreter
to consider the entire text, in view of its structure and of the
physical and logical relation of its many parts.” ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS 167 (2012). “Often, statutory text may not be plain when read
in isolation, but may become so in light of its linguistic, structural,
and statutory context. The reverse is equally true: words or phrases
may appear unambiguous when read in isolation, but become
ambiguous when read in context.” State v. Rushton, 2017 UT 21,
¶ 11, 395 P.3d 92 (citation omitted) (internal quotation marks
omitted).
     ¶13 Read as a whole, Utah Code section 38-7-1(1) creates a
priority for the distribution of the “judgment, settlement, or
compromise going or belonging to the patient.” Id. § 38-7-1(1)(a). 4
The judgment is first used to pay “attorney fees, court costs, and
other necessary expenses” 5 accrued in obtaining the judgment. Id.
Subsection 1(a) allows a hospital to assert a lien on the remaining
amount of the judgment to obtain payment for medical expenses
incurred in treating the patient as a result of the action being
litigated (provided that the amount is greater than $100). Id. § 38-7-
1(1)(a), (c). Subsection 1(b) establishes that the hospital has priority
over any other creditor or the patient to the entirety of the net
judgment (total judgment less attorney fees) up to its asserted lien
unless expressly agreed to by the hospital. Id. § 38-7-1(1)(b) (“No
reduction of the asserted lien amount is allowed other than the
amount paid . . . for attorney fees . . . unless otherwise agreed to in
writing by the lien claimant.”). In other words, the total amount of
the judgment “going or belonging to the patient” 6 is first used to
____________________________________________________________
   4 For simplicity, we refer to “judgment, settlement, or
compromise” as “judgment” through the remainder of this opinion.
   5We will refer to “attorney fees, court costs, and other necessary
expenses” collectively as “attorney fees.”
   6  If there is more than one injured party and only one judgment
(e.g., a settlement up to the liable party’s policy limits), the total
amount of the judgment “going to or belonging to the patient” is
the actual amount awarded to the individual patient, not the entire
settlement awarded to all patients.



                                   6
                          Cite as: 2018 UT 52
                         Opinion of the Court

pay or reimburse attorney fees, with the net judgment becoming
available to cover the entirety of the hospital lien. Any remaining
funds go to other lien holders, if they exist, and then the patient
receives the final amount.
    ¶14 The relevant portion for purposes of a grammatical
analysis of the syntax of subsection 1(a) is as follows: “a hospital . . .
is entitled to assert a lien upon that portion of the judgment . . .
going or belonging to the patient . . . less the amount paid by the
patient for attorney fees . . . incidental to obtaining the judgment.” 7
Although this sentence is complex, each modifying phrase can be
traced to its nearest reasonable referent. “[A] prepositive or
postpositive modifier normally applies only to the nearest
reasonable referent.” SCALIA & GARNER, supra, at 152.
   ¶15 The basic elements of the sentence in subsection 1(a) are the
subject (“a hospital”), the verb (“is entitled”), and the direct object—
an infinitive phrase (“to assert a lien”) with its postmodifier. 8 This
postmodifier is a prepositional phrase (“upon that portion of the
judgment . . . going or belonging to the patient . . . less the amount
paid by the patient. . . for attorney fees . . . incidental to obtaining
the judgment”).
   ¶16 The preposition 9 “upon” 10 indicates that the object of the
preposition, a clause beginning with a relative pronoun and a noun,
____________________________________________________________
   In its entirety, this section reads
   7

     Except as provided in Subsection (3), a hospital
     located within the state that furnishes emergency,
     medical, or other service to a patient injured by
     reason of an accident is entitled to assert a lien upon
     that portion of the judgment, settlement, or
     compromise going or belonging to the patient, or, in
     the case of death, to the patient's heirs or personal
     representatives, less the amount paid by the patient,
     or on behalf of the patient by heirs or personal
     representatives, for attorney fees, court costs, and
     other necessary expenses incidental to obtaining the
     judgment, settlement, or compromise.
UTAH CODE § 38-7-1(1)(a).
   8 Postmodifiers give specific information about the noun they
follow: in this case “lien.”
   9   Prepositions are syntactically complex.


                                    7
                 BRYNER v. CARDON OUTREACH, LLC
                         Opinion of the Court

“that portion,” will be the source on which the lien may be
asserted—some portion yet to be defined. In order for the sentence
to make sense, “that portion” must be defined, so the sentence
requires a complement to “that portion.” The complement clarifies
what is meant by “that portion.” In this sentence, the complement is
“of the judgment going or belonging to the patient.” 11 The

____________________________________________________________
        Prepositions belong to the functional and closed-class
        categories of words, as opposed to the lexical and
        open-class, and their basic grammatical role is to
        introduce nouns. Flexible in where they can position
        and versatile in how they function, they also express
        the relationship between words and phrases, and
        they can do so either obligatorily or freely. Because of
        their flexibility and versatility, prepositions exhibit
        ‘diverse grammatical behavior,’ which can be
        problematic at times.
Justin Bruce Petersen, Syntactic Cartography as a Forensic
Linguistics Tool: A Retrospective Analysis of Prepositional Phrases
in Two Appellate Court Cases (May 2017) (unpublished M.A.
thesis, Arizona State University), https://repository.asu.edu/attach
ments/186518/content/Petersen_asu_0010N_17032.pdf (citations
omitted).
   10As used here, “upon” is simply a euphonic version of the
preposition “on.”
   11 The patients incorrectly argue that because an attorney fee lien
attaches to the judgment before the judgment is reached, the patient
does not “own” the portion of the judgment that pays the attorney
fees. This is mistaken. Initially, the entire judgment belongs to the
patient. “While a lien creates a security interest in property, a lien
right alone does not give the lienholder right and title to property;
instead, . . . the legal right to control and dispose of property,
remains with the property owner until the lien is enforced.“ 51 AM.
JUR. 2D Liens § 2 (2018); see also Comm’r v. Banks, 543 U.S. 426, 436
(2005) (“The attorney is an agent who is dutybound to act only in
the interests of the principal, and so it is appropriate to treat the full
amount of the recovery as income to the principal.”); id. at 435 (“In
the case of a litigation recovery the income-generating asset is the
cause of action derived from the plaintiff's legal injury. The plaintiff
retains dominion over this asset throughout the litigation.”).



                                    8
                          Cite as: 2018 UT 52
                         Opinion of the Court

complement is also followed by a postmodifier, “less the amount
paid by the patient . . . for attorney fees . . . incidental to obtaining
the judgment.” 12 Postmodifiers usually come after a complement in
a noun clause, and refer back to the head noun (“portion”) in the
clause. So both the complement and the postmodifier refer back to
the noun “portion.”
    ¶17 The prepositional phrase, “less attorney fees,” 13 acts, along
with its postmodifiers, as a postmodifier in this sentence. As used
here, “less” is a preposition meaning minus or without. It also
modifies its nearest reasonable referent (the noun the complement
finishes defining), “portion.” Its function is to specify or clarify that
the funds available on which the hospital may assert its lien do not
include the portion of the judgment used to pay attorney fees. In
other words, the complement and the postmodifier clarify that the
lien can be asserted on the entirety of the judgment that belongs to
the patient after subtracting the attorney fees. So, the lien may be
asserted on the patient’s entire judgment after attorney fees are
subtracted.
    ¶18 When read in conjunction with subsection 1(a), subsection
1(b) is a clear legislative statement that “[n]o reduction of the
asserted lien amount [defined in subsection 1(a)] is allowed” except
for the attorney fees reduction as described in subsection 1(a). UTAH
CODE § 38-7-1(b). In other words, the hospital’s lien has priority
over any other lien holder and the patient once the attorney fees
have been paid. These two subsections work in harmony to create a
priority for the enforcement of liens on the judgment. First, the
attorney’s lien 14 is enforceable (and any paid attorney fees are
reimbursed), next the hospital’s lien is enforceable up to the
____________________________________________________________
   12 The patients’ argument that less modifies “lien” and not
“portion” not only defies common sense, but also the rules of
syntax. The prepositional phrase beginning with “less” is used here
to explain what portion the lien may be placed on.
   13 The clause “the amount paid by the patient . . . for attorney
fees” is also simplified to “attorney fees” for brevity and clarity,
since we have established that the attorney fees come from the full
amount of the judgment and are therefore paid by the patient.
   14 An attorney has “a lien for the balance of compensation due
from a client” that “commences at the time of employment of the
attorney by the client.” UTAH CODE § 38-2-7(2), (3).



                                   9
                 BRYNER v. CARDON OUTREACH, LLC
                         Opinion of the Court

remaining amount of the judgment, and then any proceeds
remaining are subject to other liens (such as insurance subrogation)
and may be used as compensation to the victim. Section 1(b) makes
clear that no other reduction from the judgment is allowed with the
exception of attorney fees until the hospital is able to enforce its
asserted lien. This interpretation is the only one plausible under the
text of the act as a whole, rendering the statute unambiguous. See
Utah Pub. Emps. Ass’n, 2006 UT 9, ¶ 60 (Parrish, J., concurring).
                    B. The Substantive Terms Canon
    ¶19 But even if this statute were ambiguous, the patients’
argument would falter for an additional reason; the patients’
interpretation would violate our substantive terms canon. 15
   ¶20 The patients’ argument that we adopt proportional sharing
as other states have done 16 does not survive the substantive terms
canon. Under that canon of construction, “[w]hen construing the
language of a statutory provision, [w]e presume that the legislature
used each word advisedly.” Associated Gen. Contractors v. Bd. of Oil,
Gas & Mining, 2001 UT 112, ¶ 30, 38 P.3d 291 (second alteration in
original) (citation omitted) (internal quotation marks omitted).
    ¶21 Nothing in the language of the Hospital Lien Statute allows
for assessing the hospitals with a “proportional share” of the
attorney fees. The patients’ reading of the statute to incorporate
proportional sharing does not comport with the language in the
statute; in fact, substantive terms must be added to read it as
____________________________________________________________
   15 Scalia and Gardner refer to this canon as the Omitted-Case
Canon: “Nothing is to be added to what the text states or
reasonably implies . . . . That is, a matter not covered is to be treated
as not covered.” ANTONIN SCALIA & BRYAN A GARNER, READING
LAW: THE INTERPRETATION OF LEGAL TEXTS 93 (2012). (“Whatever
temptations the statesmanship of policymaking might wisely
suggest, construction must eschew interpolation and evisceration.
[The judge] must not read in by way of creation.” (quoting Felix
Frankfurter, Some Reflections on the Reading of Statutes, 47 COLUM. L.
REV. 527, 533 (1947))).
   16 See, e.g., In re Bloomquist, 523 N.W.2d 352, 361 (Neb. 1994)
(Holding “that hospitals are liable for their pro rata portion of the
legal expenses and costs where they seek payment out of a
judgment or settlement for the amount of a lien filed pursuant to
[the Nebraska hospital lien statute]”).


                                   10
                         Cite as: 2018 UT 52
                        Opinion of the Court

assessing hospitals for a portion of the attorney fees. This goes four
square against our case law. “We will not infer substantive terms
into the text that are not already there. Rather the interpretation
must be based on the language used, and [we have] no power to
rewrite the statute to conform to an intention not expressed.”
Arredondo v. Avis Rent A Car Sys., Inc., 2001 UT 29, ¶ 12, 24 P.3d 928
(alteration in original) (citation omitted) (internal quotation marks
omitted); see also Trittipo v. O’Brien, 561 N.E.2d 1201, 1203 (Ill. App.
Ct. 1990) (“The statute should be interpreted on the basis of what
was written, and courts should not search for any subtle or not
readily apparent intention of the legislature.”). In short, where the
legislature has not indicated an intention to enact an unprecedented
legal requirement, we will not alter the statutory terms to surmise
one. Accordingly, we reject the patients’ notion of proportional fee
sharing.
                      C. Common Fund Doctrine
    ¶22 Perhaps, recognizing that support for their position cannot
be found in the language of the statute, the patients have presented
us with a reading of the statute that would incorporate a
proportional sharing requirement. They have also tried to invoke a
public policy argument in the form of the common fund doctrine 17
as support to bolster their request for a remedy where hospitals pay
a proportional share of attorney fees in personal injury litigation
cases “when a hospital lien is paid due to the efforts of [an] injured
person’s attorney.” However, in the present case, the common fund
doctrine is not appropriate. We have not held that the common
fund doctrine applies to cases with enforceable liens of a creditor on
a judgment awarded to the debtor and the legislature has not
incorporated this doctrine into the statute.


____________________________________________________________
   17  Under the common fund doctrine, a litigant who creates,
increases, or preserves a fund to which others may have a claim is
entitled to attorney fees and costs from that fund. The common
fund doctrine allows courts to “award attorney fees in common
fund cases to avoid the unjust enrichment of those who benefit from
the fund that is created . . . by the litigation and who otherwise
would bear none of the litigation costs.” Barker v. Utah Pub. Serv.
Comm’n, 970 P.2d 702, 708 (Utah 1998) (alteration in original)
(citation omitted) (internal quotation marks omitted).



                                  11
                 BRYNER v. CARDON OUTREACH, LLC
                        Opinion of the Court

    ¶23 Likewise, the patients’ argument that the doctrine would
avoid unjust enrichment because the hospitals “otherwise would
bear none of the litigation costs” is inapposite. The relationship
between a hospital and a patient is generally a contractual one—
either expressed through signing the forms upon admission and
consenting to treatment or implied through receiving emergency
treatment even without signing the forms. See Emergency Physicians
Integrated Care v. Salt Lake Cty., 2007 UT 72, ¶ 28, 167 P.3d 1080, 1086
(holding that quantum meruit is an equitable tool that allows
hospitals to recover for the services it rendered to patients as a
result of being statutorily obligated to treat them under the
Emergency Medical Treatment and Active Labor Act, 42 U.S.C.
§ 1395dd (2000)).
     ¶24 “The existence of a claim, or right to payment, is at the
heart of the debtor-creditor relationship.” Porenta v. Porenta, 2017
UT 78, ¶ 12, 416 P.3d 487. When hospitals have provided medical
services to patients in accordance with the law, they are entitled to
payment from the patients. This establishes a debtor-creditor
relationship between the patients and the hospitals. The Hospital
Lien Statute is just one mechanism that hospitals may use to recover
the debt owed for treatment—an amount that would be owed
regardless of whether a lawsuit against a tortfeasor ensued. To
expect a creditor to help pay attorney fees for a lawsuit when they
are entitled to collect on the debt owed them—regardless of
whether a suit is filed or the outcome—is unrealistic and illogical.
Since the relationship between the hospital and the patient is one of
creditor and debtor, the hospital is not responsible for recouping
the costs of litigating a personal injury claim. The hospital is owed
the full amount of its bill regardless of the outcome of the
litigation.18

____________________________________________________________
   18 Hospital lien statutes serve important public policy roles.
Hospital lien laws can balance the competing interests of injured
patients, hospitals, attorneys, and other parties who may have an
interest in proceeds arising out of personal injury claims. First, by
affording hospitals direct and prioritized interest in funds collected
by personal injury patients, the statute encourages the treatment of
accident victims who may have no other means to pay. Second,
because the statute grants hospitals a secured interest in those
funds, it reduces the amount of litigation that may otherwise have
to occur to obtain collection of the healthcare debt. Third, because


                                  12
                         Cite as: 2018 UT 52
                        Opinion of the Court

                          CONCLUSION
    ¶25 The plain language of the Hospital Lien Statute creates a
priority for the distribution of the proceeds in third-party liability
cases. The hospitals’ interpretation is the only plausible
interpretation of the statute when read as a whole. Furthermore,
even if the statute were ambiguous, we are not persuaded by the
patients’ proportional sharing arguments and reject them because
we would have to incorporate substantive terms that are not
present in the language of the statute. Also, we reject the patients’
assertion that the common fund doctrine is a public policy
consideration that justifies their rationalization for adopting
proportional sharing. We affirm the district court in its grant of
summary judgment to the hospitals.




____________________________________________________________
legal services are often required to resolve personal injury claims
and make the victim financially whole, prioritizing attorney fees
incentivizes attorneys to provide legal services under a contingency
fee agreement to clients that may otherwise not be able to retain
attorneys. See generally Carol A. Crocca, Annotation, Construction,
Operation, and Effect of Statute Giving Hospital Lien Against Recovery
From Tortfeasor Causing Patient's Injuries, 16 A.L.R. 5th 262 (1993).


                                 13